Citation Nr: 1731589	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  12-29 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine, which is currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial increased rating for chronic left hip strain, which is currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for left lower extremity radiculopathy, which is currently evaluated as 20 percent disabling.

4.  Entitlement to an initial increased rating for right lower extremity radiculopathy, which is currently evaluated as 10 percent disabling. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 1984 and from March 1985 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The rating decision granted entitlement to service connection for chronic left hip strain and right lower extremity radiculopathy.  The rating decision also continued the previously-assigned ratings for degenerative arthritis of the lumbar spine and radiculopathy of the left lower extremity.  The Veteran disagreed with this decision in March 2012.  A Statement of the Case (SOC) was issued in September 2012.  He perfected a timely appeal in October 2012 and requested an in-person Board hearing at a local VA office. Then by a September 2015 statement, the Veteran changed his request to a video hearing, which was held in August 2016 before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination concerning his service-connected lumbar spine disability, left hip disability, and bilateral lower extremity radiculopathy in August 2012.  During his August 2016 Board hearing, the Veteran reported that his radiculopathy symptoms and the pain in his back and hip had worsened in the preceding five years.  

Given the Veteran's testimony regarding the severity of his degenerative arthritis of the lumbar spine, chronic hip strain, and bilateral lower extremity radiculopathy; the length of time since the Veteran's most recent examinations; and because there are no treatment records that fully address the disability pictures, the Board finds that new examinations are warranted in order to fully evaluate the severity of the Veteran's degenerative arthritis of the lumbar spine, chronic hip strain, and bilateral lower extremity radiculopathy.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's degenerative arthritis of the lumbar spine, chronic hip strain, and bilateral lower extremity radiculopathy, the Board finds that new examinations-with findings responsive to applicable rating criteria-are needed to fully and fairly evaluate the Veteran's claims for initial compensable ratings.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Additionally, the Board notes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  This holding establishes that these additional requirements must be met prior to finding that a VA examination is adequate.  Id.  The previous VA examinations do not comply with Correia.  On remand, the examinations provided for the Veteran's lumbar spine degenerative arthritis and left chronic hip strain should fully address the disability picture as required under Correia.  

In regard to the Veteran's TDIU claim, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded from securing or following substantially-gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).  A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, a veteran is unable to secure or follow a substantially-gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2016).  When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards are still required to submit to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a).  38 C.F.R. § 4.16 (b) (2016).  The Veteran currently does not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16 (a) (2016).  Where a veteran does not meet the schedular requirements of 38 C.F.R. § 4.16 (a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16 (b) in the first instance, and must first refer the claim to the Director of the Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10   (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321 (b)").  The Board, however, may grant a TDIU on an extra-schedular basis after the issue has first been considered by the Director.  38 C.F.R. § 4.16  (2016); see Wages v. McDonald, 27 Vet. App. 233, 236   (2015) (reaffirming that the Board is authorized to award an extra-schedular TDIU only after obtaining the Director's decision).

The Veteran's representative submitted a Vocational Assessment by A.B., M.Ed dated September 2016.  The Vocational Consultant found that the Veteran's service connected disabilities in combination precluded him from securing and following substantially gainful employment.  The issue of entitlement to a TDIU is referred to the Director of Compensation Service for initial consideration. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new examination to evaluate the severity of the service connected lumbar spine degenerative arthritis.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on active motion, passive motion, weight-bearing, and non-weight-bearing in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
 
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

The examiner should also note whether the lumbar spine degenerative arthritis results in incapacitating episodes, and indicate the total duration of any episodes. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Schedule a new examination to evaluate the severity of the service connected left chronic hip strain.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

The examiner must test and record the range of motion for BOTH hips in active motion, passive motion, weight-bearing, and nonweight-bearing in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

3.  Schedule an examination to determine the severity of the Veteran's bilateral lower extremity radiculopathy. The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated studies, including x-rays should be performed.

With regard to the bilateral lower extremities, the examiner should indicate whether there is complete or incomplete paralysis of the affected nerve and, if such is considered incomplete paralysis, the examiner should describe the severity of the impairment as mild, moderate, moderately severe, or severe with marked muscular atrophy. 

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

4.  After the above development has been accomplished, and if the Veteran continues to not meet the schedular requirements of 38 C.F.R. § 4.16 (a) during any portion of the appeal period, refer the Veteran's claim to the Director of Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis pursuant to 38 C.F.R. § 4.16 (b) in light of all the Veteran's service-connected disabilities and the September 2016 Vocational Assessment by A.B., M.Ed.

5.  After the above development has been completed, review the file and ensure that all development sought in this Remand is completed.  Re-adjudicate the issues of entitlement to increased ratings and entitlement to TDIU.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




